On May 20,1994, the defendant was sentenced to Montana State Prison for a period of eight (8) years for the offense of Theft, a Felony. The defendant is given credit for time already served in the Cascade County Detention Center, a total of 218 days. The defendant shall participate in an alcohol treatment program while incarcerated and shall participate in on-going treatment as a condition of his parole.
On October 13,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
*78Done in open Court this 13th day of October, 1994.
SIGNED this 22nd day of November, 1994.
The Defendant was present and was represented by Matt Clifford, Legal Intern from the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence be amended. The defendant shall be committed to the Department of Corrections for eight years.
The reason for the amended decision is because of a possible clerical error in the sentencing judgment. The Department of Corrections is best situated to properly place the defendant.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Matt Clifford, Legal Intém from the Montana Defender Project for his assistance to the defendant and to this Court.